Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
SUPPLMEMENTAL EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shane Thielen on 11/08/2021.
The application has been amended as follows:
Claim 10. “The aircraft galley of Claim 13” should read --The aircraft galley of Claim 9—
Claim 11. “The aircraft galley of Claim 14” should read --The aircraft galley of Claim 9—
Claim 12. “The aircraft galley of Claim 13” should read --The aircraft galley of Claim 9—
Claim 13. “The aircraft galley of Claim 16” should read --The aircraft galley of Claim 12—
Claim 14. “The aircraft galley of Claim 17” should read --The aircraft galley of Claim 13—
Claim 15. “The aircraft galley of Claim 6” should read --The aircraft galley of Claim 9—

Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance: Prior art devices such as US 20180208314 A1 Heidtmann; Andreas et al. contain a moveable frame element but do not contain a pivoting element with a fixed and a moveable portion. Other art devices such as US 20170341670 A1, Gonnsen; Johannes have curved tracks but no pivoting device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M.C/
Examiner
Art Unit 3642

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642